Citation Nr: 1819179	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), depression, anxiety disorder and bipolar disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1962 to June 1963.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2016, the Board remanded the instant matter for additional development.


FINDING OF FACT

An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and psychosis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C. §§ 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, the Veteran was provided with notice of the information and evidence necessary to substantiate his claim for service connection claim, his and VA's respective responsibilities in obtaining such evidence and information, and the information and evidence necessary to establish a disability rating and an effective date as part of his participation in VA's Fully Developed Claim Program under which he submitted his claim in August 2014 (VA Form 21-526EZ).  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R.                    § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records and service personnel records, as well as VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been afforded a VA examination addressing his claimed acquired psychiatric disorder.  However, the Board finds that such an examination is not required.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The service treatment records are negative for complaints, treatments or diagnoses related to an acquired psychiatric disorder.  Further, the evidence does not indicate that his current acquired psychiatric disorder may be related to his military service.  See McLendon, supra.  In this regard, while the Veteran himself has advanced such a theory, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010). Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide this claim. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has contends that his acquired psychiatric disorder is the result of in-service head injuries.  Specifically, he contends that he was hit in the head while stowing gear aboard the U.S.S. Washtenaw County in early 1962, that he was hit in the head with a bar stool during an outing in Yokosuka, Japan sometime in early 1962 and that he hit his head on a causeway mounting beam while painting the side of the ship in late 1962 or early 1963.

Service treatment and personnel records are negative for complaints, treatments or diagnoses related to an acquired psychiatric disorder and/or any head injury.  A June 1963 service discharge examination found the Veteran's head to be normal.  

A November 2017 Memorandum from the RO Joint Services Records Research Center (JSRRC) coordinator made a formal finding of an inability to corroborate the Veteran's stressor for service connection for PTSD.  The Memorandum found that the evidence did not show that the Veteran was injured while performing painting duty on the side of the U.S.S. Washtenaw County.  The Memorandum noted that the office had contacted the JSRRC, National Archives and Records Administration (NARA) and the Naval Criminal Investigative Service (NCIS).  An August 2017 response from NARA indicated that they had reviewed the deck log from the U.S.S. Washtenaw County, and that they were unable to locate information documenting that the Veteran fell from his harness while painting the ship while it was in Okinawa.  

A January 2017 response from Defense Personnel Records Information Retrieval System (DRPIS) indicates that the U.S.S. Washtenaw County had been dry docked in Yokosuka, Japan to repair propeller blades from November 20 to December 9, 1962.  Although the Veteran had reported being hit with a barstool in Yokosuka, Japan in early 1962 in his Statement in Support of Claim for Service Connection For Post-Traumatic Stress Disorder (VA Form 21-0781), the January 2017 DPRIS response confirms that the U.S.S. Washtenaw County was not docked in Yokosuka until November 1962.

Post-service clinical records reflect a diagnosis of PTSD in a November 2011 VA treatment note as well as diagnoses of depression not otherwise specified (NOS) and anxiety NOS in an October 2012 VA treatment note.  A March 2012 VA treatment note indicated that the Veteran did not meet the diagnostic criteria for PTSD after a formal evaluation.

In this case, there is no evidence of record showing that the Veteran experienced a continuity of symptomatology related to psychosis following service.  The clinical evidence of record shows that the Veteran did not start receiving treatment for his acquired psychiatric disorder until November 2011.  In addition, the Veteran has not been diagnosed with psychosis.  The Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F3d. 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that his acquired psychiatric disorder manifested in service and that he experienced a continuity of symptoms thereafter.  As such, the Board finds that presumptive service connection is not warranted.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Furthermore, to the extent the Veteran contends that his claimed disability is related to his service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  Thus, while the Veteran is competent to report the circumstances of his service and his current symptoms, he is not competent to attribute his disability to service as such requires medical expertise.  Specifically, the question of the causation of an acquired psychiatric disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship as it requires knowledge of the psychiatric systems.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's statements as to the etiology of his claimed disability is not competent evidence and, consequently, are afforded no probative weight.

Moreover, there is no indication beyond the Veteran's mere conclusory generalized lay statements that a service event or illness caused his disability, and thus the statements are insufficient to require the Secretary to provide an examination.  See Waters, supra.  Therefore, the Board finds that an acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

Therefore, the Board finds that an acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a psychiatric disorder, claimed as PTSD, depression, anxiety disorder and bipolar disorder, is denied.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


